DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 16-21 and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/179388 (SEARS hereinafter) in view of WO 2015/177046 (MIRONOV hereinafter).
Regarding claims 1, 25 and 27, SEARS teaches an electrically heated aerosol-generating article (Fig. 3) comprising: a casing (500 in Fig. 4) and a plurality of aerosol-generating particles arranged in the casing (425 in Fig. 3 and 4), wherein the aerosol-generating particles of the plurality of aerosol-generating particles comprises a core of susceptor material, specifically metal, which core of susceptor material is coated with aerosol-forming substrate, specifically glycerin (page 23, line 20- page 24, line 4), wherein the plurality of particles forms more than one aerosol-generating pellet, wherein the casing comprises a longitudinal shape having a longitudinal axis (Fig. 3 and 4), and wherein pellets of the more than one aerosol-generating pellet are arranged at a distance to each other along the longitudinal axis of the casing (lines 6-8 on page 29). 
SEARS does not expressly teach that the article is inductively heatable and that the susceptor material comprises ferromagnetic material.
 MIRONOV teaches an inductively heated aerosol-generating system wherein the susceptor element is ferromagnetic (page 1, lines 31-36). It would have been obvious for one of ordinary skill in the art at the time of filing to have made the article of SEARS inductively heated as taught by MIRONOV rather than electrically heated because inductive heating has the advantage that no electrical contacts need be formed between the cartridge and the device, and the heating element need not be electrically joined to any other components, eliminating the need for solder or other bonding elements (MIRONOV, page 2, lines 3-11). 
Regarding claims 4 and 5, SEARS teaches that the casing is cylindrical (Fig. 3 and 4) comprises two ends (550 and 575) and wherein one of the ends (450) is a high temperature resistant plastic (line 9-10 on page 30), which is pierceable. 
Regarding claim 6, SEARS teaches that the casing is plastic (lines 7-10 on page 30). 
Regarding claims 16 and 28, SEARS teaches that the pellets have at least about 95 percent of maximum fill with beads and/or other suitable elements because it is advantageous to avoid large open pockets within the aerosol generation arrangement (page 28, lines 13-17). Thus, it is interpreted that the pellets are within the porosity range of between 0.2 and 0.35, or in the alternative, given the teachings of the maximum fill of the pellet by SEARS, it would have been obvious for one of ordinary skill in the art at the time of the invention to have optimized the porosity with a reasonable expectation of success and predictable results. 
Regarding claim 18 and 30, SEARS teaches that at least one of the pellets comprises different types of aerosol-generating particles, which differ in shape of the particles (page 25, line 25-page 26, line 5).
Regarding claim 19, SEARS teaches that the particles are granule shaped, flake shaped or fiber shaped (page 25, lines 28-31 and page 24, line 4), thus it would have been obvious for one of ordinary skill in the art at the time of filing to have made the core of the particles granule shaped, flake shaped or fiber shaped with a reasonable expectation of success and predictable results. 
Regarding claim 20, SEARS does not explicitly state that the core of the susceptor material comprises multiple aerosol-forming substrate coatings. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI B. It would have been obvious for one of ordinary skill in the art at the time of filing to have included multiple aerosol-forming substrate coatings with a reasonable expectation of success and predictable results.
Regarding claim 21, SEARS does not expressly teach the volumetric ratio of an amount of susceptor material to an amount of aerosol-forming substrate. However, it would have been obvious to try various volumetric ratios of an amount of susceptor material to an amount of aerosol-forming material, given that there is a finite number of potential volumetric ratios that are possible for an aerosol-generating particle that comprises a core of susceptor material and a coating of an aerosol-generating substrate, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and predictable results. See MPEP 214S E.
Regarding claim 26, SEARS does not expressly teach that the distance between adjacent pellets of the more than one aerosol-generating pellet is between 1 and 9 mm. However, SEARS does teach that the thickness of separating element 450 is typically from about less than 1 mm up to about 10 mm (page 30, lines 1-4). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the distance between adjacent pellets about 1 mm and about 10 mm because that is the thickness of a separating element (such as 450), with a reasonable expectation of success and predictable results. 
Regarding claim 31, SEARS teaches that the casing can be constructed of any suitable material including metal or plastic (page 31, lines 11-12). Cardboard is a suitable material, substitutable with plastic for forming a tubular housing, with a reasonable expectation of success and predictable results. 
Regarding claim 32, SEARS teaches that the outer dimensions of the casing correspond to the outer dimensions of the aerosol-generating article (Fig. 8). 
Regarding claim 33, SEARS teaches that it may be preferred that the metal foil extends over (i.e., at least partially overlaps) the first separating element 450 (page 30, lines 24-26). 
Regarding claim 34, SEARS states, “One skilled in the art will appreciate that, in some aspects, the second aerosol generation arrangement 400 may comprise more than one section or portion of aerosol-generating element(s) 425.” The instant specification does not define “gap” and as the elements are separate, a gap would be formed between elements, wherein “gap” is any distance between the two elements including 1 nanometer, for example. 

Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEARS in view of MIRONOV as applied to claim 1 above, and further in view of US 5105831 (BANERJEE hereinafter).
Regarding claims 17 and 29, SEARS teaches that the pellets have a tubular form (Figures 3 and 4). 
SEARS does not expressly teach the dimensions of the pellets.
BANERJEE teaches an aerosol-generating article (Fig. 1) comprising a casing (12) and a plurality of aerosol-generating particles arranged in the casing (22), wherein the particles comprise a core of susceptor material (carbon particles) coated or impregnated with an aerosol forming material, such as glycerin (col. 7, lines 30-35). The plurality of particles form a pellet (Fig. 1). BANERJEE teaches that the pellet has a tubular form having a diameter of about 2- about 8 mm, and a length of about 5 to about 50 mm (col. 14, lines 42-49). It would have been obvious for one of ordinary skill in the art at the time of filing to have applied the dimensions of the pellet disclosed in BANERJEE, another aerosol-generating article, to the pellet of SEARS with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant’s arguments with respect to prior claim(s) 22 have been considered but are moot in view of the new grounds of rejection.
Applicant's remaining arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Regarding the argument that there is no clear disclosure in Sears that the plurality of particles are softly compacted and that Sears even discloses pellets. The Examiner respectfully disagrees. Claim 1 recites a pellet, wherein the specification states “For the sake of simplicity the term 'pellet' is used for softly compacted as well as for pelletized pluralities of particles.” The courts have held that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).The Figures in Sears show that the particles are softly compacted in the casing, which is the claimed limitation. 
Regarding the argument that Sears does not disclose or suggest that the “pellets of the more than one aerosol-generating pellet are arranged at a distance to each other along the longitudinal axis of the casing," as required by Claim 1, the Examiner respectfully disagrees. The spacer elements or separating elements (450, 475) are located between the pellets (lines 1-5 on page 31), when there are multiple adjacent pellets (lines 6-8 on page 29), which serve to keep the pellets, when there are multiple adjacent pellets, at a distance. 
Regarding the argument that a simple arrangement of pellets at a distance (with air in between) does not work with beads filled into a cavity as they do not remain in their position without a cavity wall keeping the beads in, the Examiner respectfully disagrees. Firstly, “at a distance” does not necessarily mean “with air in between”. Secondly, the instant specification does not define “distance” thus “distance” is any distance between the more than one pellets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747